Name: Commission Regulation (EEC) No 3835/92 of 28 December 1992 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal
 Type: Regulation
 Subject Matter: Europe;  animal product;  trade policy
 Date Published: nan

 No L 387/60 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3835/92 of 28 December 1992 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the agreements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88, and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3817/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal (4), as last amended by Regulation (EEC) No 3773/91 (*), sets indicative ceilings on imports into Portugal of certain products in the eggs and poultry ­ meat sectors for 1992 ; whereas indicative ceilings should be set for 1993 ; Whereas in order to facilitate the exchange of table eggs with Portugal, the maximum quantities which may be applied for by a given operator in one week should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultry, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3817/90 is amended as follows : 1 . in Article 5 first indent the quantity '20 tonnes' is replaced by '60 tonnes' ; 2. the Annex shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p. 7. (3) OJ No L 367, 31 . 12. 1985, p. 7. 0 OJ No L 366, 29. 12. 1990, p. 36. (0 OJ No L 356, 24. 12. 1991 , p. 34. 31 . 12. 92 Official Journal of the European Communities No L 387/61 ANNEX Group _XT ,  . . Indicative ceiling  . r CN code Description ,    / 1V 6Subgroup v 1993 (') 1 0407 00 30 Eggs other than hatching eggs 7 000 tonnes from which 1 750 tonnes for each quarter 2 (a) 010511 Live fowls of the species Gallus domesticus weighing not more than 7 million pieces (2) from 185 g which 1,75 million each 2  quarter ! 2 (b) ex 0407 00 19 Hatching eggs of hens of the species Gallus domesticus 3 (a) 0105 19 10 Live geese and turkeys of domestic species weighing not more than 3 million pieces f) from 185 g which 750 000 for each 3 : - quarter 3 (b) 0407 00 1 1 Hatching eggs of turkeys or geese 4(a) 0105 91 00 Live fowls of the species Gallus domesticusweighing more than 185 g 13 000 tonnes (4) from 4 : which 3 250 tonnes for 4 (b) 0207 10 15 Fowls of the species Gallus domesticus, not cut in pieces fresh, chilled eaC^ ^Uarter 0207 10 19 or frozen, known as '70 % chickens' or '65 % chickens' or 'chickens 0207 21 10 otherwise presented' 0207 21 90 0207 39 13 Halves and quarters of fowls of the species Gallus domesticus, fresh, 0207 41 11 chilled or frozen 5 (a) 0105 99 30 Live turkeys of domestic species weighing more than 185 g 2 100 tonnes Q from 5 which 525 tonnes for each 5 (b) 0207 10 31 Turkeys not cut in pieces, fresh, chilled, or frozen, known as '80 % quarter 0207 10 39 turkeys', '73% turkeys' or 'turkeys otherwise presented' 0207 22 10 0207 22 90 0207 39 33 Halves and quarters of turkeys, fresh, chilled or frozen 0207 42 1 1 (') If the overall quantity for which applications have been submitted in one quarter is less than the quantity available in that quarter, the quantity remaining shall be added to the quantity available in respect of the following quarter. (2) Hatching egg equivalent : 1 chick = 1,25 hatching eggs . (&lt;) Hatching egg equivalent : 1 poult = 1,4 hatching eggs. (") Carcase weight equivalent : 100 kg live fowl = 70 kg carcase weight. 0 Carcase weight equivalent : 100 kg live turkeys = 75 kg carcase weight.